1

2

3

4

5

6                                UNITED STATES DISTRICT COURT
7                                       DISTRICT OF NEVADA
8
                                                    ***
9

10   MAXINE HOPKINSON, et al.,                           Case No. 2:19-cv-00358-JCM-GWF
11                                         Plaintiffs,                     ORDER
            v.
12
     DOMINIC MARROCCO,
13
                                         Defendant.
14

15          Presently before the court is plaintiffs Maxine Hopkinson, Michael Terpin, and Royal

16   Paradise LLC’s (collectively, “plaintiffs”) motion to remand. (ECF No. 6). Defendant Dominic

17   Marrocco (“Marrocco”) filed a response (ECF No. 7), to which plaintiffs replied (ECF No. 10).

18   I.     Facts

19          This action arises from breach of contract claims concerning real properties located at
20   6740 and 6760 Tomiyasu Lane in Las Vegas, Nevada. (ECF No. 3 at 6). Plaintiffs allege that

21   they entered into an agreement with Marrocco for the sale of the two properties, but that

22   Marrocco later refused to complete the transaction unless plaintiffs paid more than the contracted

23   price. Id. at 12–13.

24          On December 31, 2018, plaintiffs filed a complaint in Nevada state court against

25   Marrocco and three other defendants. (ECF No. 6 at 5). On February 28, 2019, Marrocco filed a

26   notice of removal to federal court. Id. at 6. Marrocco is a citizen of the United Kingdom. (ECF
27   No. 3 at 2). Defendants Wolfe Thompson, 6750 TL Series, and Tomiyasu Holdings are citizens

28   of Nevada. Id. at 5.
1           On March 13, 2019, plaintiffs submitted a motion to remand, which the court now

2    addresses. (ECF No. 6).

3    II.    Legal Standard

4           Federal courts are courts of limited jurisdiction. Owen Equip. & Erection Co. v. Kroger,

5    437 U.S. 365, 374 (1978). “A federal court is presumed to lack jurisdiction in a particular case

6    unless the contrary affirmatively appears.” Stock West, Inc. v. Confederated Tribes of Colville

7    Reservation, 873 F.2d 1221, 1225 (9th Cir. 1989).

8           Upon notice of removability, a defendant has thirty days to remove a case to federal court

9    once he knows or should have known that the case was removable. Durham v. Lockheed Martin

10   Corp., 445 F.3d 1247, 1250 (9th Cir. 2006) (citing 28 U.S.C. § 1446(b)(2)). Defendants are not

11   charged with notice of removability “until they’ve received a paper that gives them enough

12   information to remove.” Id. at 1251.

13          Specifically, “the ‘thirty day time period [for removal] . . . starts to run from defendant’s

14   receipt of the initial pleading only when that pleading affirmatively reveals on its face’ the facts

15   necessary for federal court jurisdiction.” Id. at 1250 (quoting Harris v. Bankers Life & Casualty

16   Co., 425 F.3d 689, 690–91 (9th Cir. 2005) (alterations in original)). “Otherwise, the thirty-day

17   clock doesn’t begin ticking until a defendant receives ‘a copy of an amended pleading, motion,

18   order or other paper’ from which it can determine that the case is removable.” Id. (quoting 28

19   U.S.C. § 1446(b)(3)).

20          A plaintiff may challenge removal by timely filing a motion to remand. 28 U.S.C. §

21   1447(c). On a motion to remand, the removing defendant faces a strong presumption against

22   removal, and bears the burden of establishing that removal is proper. Sanchez v. Monumental

23   Life Ins. Co., 102 F.3d 398, 403–04 (9th Cir. 1996); Gaus v. Miles, Inc., 980 F.2d 564, 566–67

24   (9th Cir. 1992).

25   III.   Discussion

26          28 U.S.C. § 1332 allows federal courts to exercise diversity jurisdiction in civil actions

27   between citizens of different states. See 28 U.S.C. § 1332(a). However, the forum defendant

28   rule confines removal based on diversity jurisdiction to “instances where no defendant is a


                                                       2
1    citizen of the forum state.” 28 U.S.C. § 1441(b); see also Lively v. Wild Oats Markets, Inc., 456

2    F.3d 933, 939 (9th Cir. 2006).

3            Here, the plaintiffs filed this action in Nevada state court and at least one defendant is a

4    citizen of Nevada. (ECF No. 3 at 5–6). Therefore, the forum defendant rule bars the court from

5    exercising jurisdiction over this case. See Lively, 456 F.3d at 939.

6            Plaintiffs also included in their motion to remand a request for attorney’s fees. (ECF No.

7    6 at 8). Because plaintiffs must file such a request separately, the court will not consider an award of

8    attorney’s fees in the instant motion. See LR IC 2-2(b) (“For each type of relief requested or

9    purpose of the document, a separate document must be filed and a separate event must be

10   selected for that document.”).

11   IV.     Conclusion

12           Accordingly,

13           IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiff’s motion to

14   remand (ECF No. 6) be, and the same hereby is, GRANTED.

15           IT IS FURTHER ORDERED that the matter of Hopkinson et al v. Marrocco, case

16   number 2:19-cv-00358-JCM-GWF, be, and the same hereby is, REMANDED.

17           The clerk shall close the case accordingly.

18           DATED THIS 18th day of July 2019.

19
20
                                                             JAMES C. MAHAN
21                                                           UNITED STATES DISTRICT JUDGE
22

23

24

25

26
27

28


                                                        3
